Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


1. Claims 1-4, 8, 10, 13, 16-18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9570587 (“Lo”) in view of US 2012/0018730 A1 (“Kanakasabapathy”). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:

Instant application 16939609
U.S. Patent No. 9570587
Regarding claim 1, a method comprising: receiving a fin-like field effect (FinFET) precursor, wherein the FinFET precursor includes a fin extending from a substrate, an isolation feature disposed over the substrate and along a lower portion of the fin, and a gate structure disposed over a channel region of the fin, wherein the gate structure is disposed between an upper portion of a source region of the fin and an capping layer over the FinFET precursor, wherein the capping layer covers the gate structure, the isolation feature, the upper portion of the source region of the fin, and the upper portion of the drain region of the fin; 
performing an implantation process that injects dopants through the capping layer and into the source region of the fin and the drain region of the fin, thereby producing an amorphous region within the source region of the fin and the drain region of the fin; 
before removing the capping layer, performing an annealing process to recrystallize the amorphous region within the source region of the fin and the drain region of the fin; and 



after removing the capping layer, epitaxially growing a first source/drain feature over the source region of the fin 


Regarding claim 2, The method of claim 1, further comprising: 
etching the upper portion of the source region of the fin and the upper portion of the drain region of the fin to form a first source/drain recess in the source region of the fin and a second source/drain recess in the drain region of the fin; and 
after the etching, epitaxially growing the first source/drain feature in the first source/drain recess and the second source/drain feature in the second source/drain recess.

Regarding claim 3, The method of claim 2, wherein: 
the implantation process and the annealing process are controlled to achieve a desired depth and a desired location of a pinchoff point in the source region of the fin and the drain region of the fin, wherein dislocations in the source region of the fin 
the first source/drain feature and the second source/drain feature include the dislocations that propagate from the pinchoff point along the one or more planes.

Regarding claim 4, The method of claim 3, wherein the etching is controlled to achieve a desired stress effect in the first source/drain feature and the second source/drain feature.



Regarding claim 10, A method comprising: 
receiving a fin-like field effect (FinFET) precursor, wherein the FinFET precursor includes a fin extending from a substrate, an isolation feature disposed over the substrate and along a lower portion of the fin, and a gate structure disposed over a channel region of the fin, wherein the gate structure is disposed between an upper 



depositing a capping layer over the FinFET precursor, wherein the capping layer covers the gate structure, the isolation feature, the upper portion of the source region of the fin, and the upper portion of the drain region of the fin; 
performing an implantation process that injects germanium dopants through the capping layer and into the source region of the fin and the drain region of the fin, thereby producing an amorphous region within the source region of the fin and the drain region of the fin; 
before etching the capping layer, performing an annealing process to recrystallize the amorphous region within the source region of the fin and the drain region of the fin; and
after etching the capping layer, epitaxially growing a first source/drain feature over the source region of the fin and a second 

Regarding claim 13, wherein the implantation process and the annealing process are controlled to achieve a desired depth and a desired location of a pinchoff point in the source region of the silicon fin and the drain region of the silicon fin, wherein dislocations in the source region of the silicon fin and the drain region of the silicon fin propagate from the pinchoff point along one or more planes.

Regarding claim 16, A method comprising: 
receiving a fin-like field effect (FinFET) precursor, wherein the FinFET precursor includes a silicon fin extending from a substrate, an isolation feature disposed over the substrate and along a lower portion of the silicon fin, and a gate structure disposed over a channel region of the silicon fin, wherein the gate structure is disposed between an upper portion of a source region of the silicon fin and an upper portion of a drain region of the silicon fin; 
capping layer over the FinFET precursor, wherein the silicon nitride capping layer covers the gate structure, the isolation feature, the upper portion of the source region of the silicon fin, and the upper portion of the drain region of the silicon fin; 
performing an implantation process that injects dopants through the silicon nitride capping layer and into the source region of the silicon fin and the drain region of the silicon fin, thereby producing an amorphous region within the source region of the silicon fin and the drain region of the silicon fin; 
before removing the silicon nitride capping layer, performing an annealing process to recrystallize the amorphous region within the source region of the silicon fin and the drain region of the silicon fin; and 
after removing the silicon nitride capping layer, epitaxially growing a first source/drain feature over the source region of the silicon fin and a second source/drain feature over the drain region of the silicon fin.
claim 17, wherein the implantation process and the annealing process are controlled to achieve a desired depth and a desired location of a pinchoff point in the source region of the silicon fin and the drain region of the silicon fin, wherein dislocations in the source region of the silicon fin and the drain region of the silicon fin propagate from the pinchoff point along one or more planes.

Regarding claim 20, The method of claim 16, wherein the dopants are germanium dopants.
claim 1] A method of manufacturing a semiconductor device comprising: receiving a FinFET precursor comprising: a substrate; a fin structure formed on the substrate; an isolation region formed on the substrate and isolating the fin structure such that a top portion of the fin structure is disposed above a topmost surface of the isolation region and a bottom portion of the fin structure is disposed below the topmost gate stack formed over a portion of the fin structure, thereby separating a source region of the fin structure from a drain region of the fin structure and creating a gate region of the fin structure therebetween; forming a stress-memorization technique (SMT) capping layer over at least a portion of each of the fin structure, the isolation region, and the gate stack; after forming the SMT capping layer, performing a pre-amorphization implant on the FinFET precursor by implanting an energetic doping species, wherein the pre-amorphization implant creates an amorphous region within the fin structure that extends into the bottom portion of the fin structure below the topmost surface of the isolation region; performing an annealing process on the FinFET precursor, thus recrystallizing the amorphous region; and 
removing the SMT capping layer.
[Claim 2] removing a portion of the fin structure; and thereafter forming a 
[shown below]

[shown below]













[Claim 6] and [Claim 7] 
The method of claim 1, wherein the amorphized region includes at least one dislocation plane that propagates from a pinch off point within the fin structure.

The method of claim 6, wherein the at least one dislocation plane includes a dislocation 






[Claim 3] The method of claim 2, wherein the removing the portion of the fin structure is performed to a specific depth, and wherein the specific depth is selected to control the presence of stress effects in the secondary source/drain region.


 [claim 1] A method of manufacturing a semiconductor device comprising: receiving a FinFET precursor comprising: a substrate; a fin structure formed on the substrate; an isolation region formed on the substrate and isolating the fin structure such that a top portion of the fin structure is disposed above a topmost surface of the isolation region and a bottom portion of the gate stack formed over a portion of the fin structure, thereby separating a source region of the fin structure from a drain region of the fin structure and creating a gate region of the fin structure therebetween; 
forming a stress-memorization technique (SMT) capping layer over at least a portion of each of the fin structure, the isolation region, and the gate stack; after forming the SMT capping layer, performing a pre-amorphization implant on the FinFET precursor by implanting an energetic doping species, wherein the pre-amorphization implant creates an amorphous region within the fin structure that extends into the bottom portion of the fin structure below the topmost surface of the isolation region; 
performing an annealing process on the FinFET precursor, thus recrystallizing the amorphous region; and 
removing the SMT capping layer.

[shown below]


From claim 10 and claim 6 with “wherein the amorphized region includes at least one dislocation plane that propagates from a pinch off point within the fin structure”.







[claim 1] A method of manufacturing a semiconductor device comprising: receiving a FinFET precursor comprising: a substrate; a fin structure formed on the substrate; an isolation region formed on the substrate and isolating the fin structure such that a top portion of the fin structure is disposed above a topmost surface of the isolation region and a bottom portion of the fin structure is disposed below the topmost surface of the isolation region; and a gate stack formed over a portion of the fin 
forming a stress-memorization technique (SMT) capping layer over at least a portion of each of the fin structure, the isolation region, and the gate stack; after forming the SMT capping layer, performing a pre-amorphization implant on the FinFET precursor by implanting an energetic doping species, wherein the pre-amorphization implant creates an amorphous region within the fin structure that extends into the bottom portion of the fin structure below the topmost surface of the isolation region; performing an annealing process on the FinFET precursor, thus recrystallizing the amorphous region; and 
removing the SMT capping layer.


[shown below]

claim 16 and claim 6 with “wherein the amorphized region includes at least one dislocation plane that propagates from a pinch off point within the fin structure”.







[claim 5] The method of claim 1, wherein the performing of the pre-amorphization implant implants at least one of: Si, Ge, Ar, Xe, BF.sub.2, As, and In within the fin structure.


For claim 1 and 2, Lo does not show epitaxially growing a first source/drain feature over the source region of the fin and a second source/drain feature over the drain region of the fin.
Kanakasabapathy shows epitaxially growing a first source/drain feature over the source region of the fin and a second source/drain feature over the drain region of the fin (para 6 and 124 in Fig. 10).
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Kanakasabapathy, with epitaxial source/drain, to the invention of Lo.


For claim 8, Lo shows annealing process.
Lo does not show a temperature of the annealing process is about 200°C to about 7000C; and 
a duration of the annealing process is about 50 seconds to about 300 seconds.
Kanakasabapathy shows a temperature of the annealing process is about 500°C to about 10000C; and 
a duration of the annealing process is about 5 seconds to about 120 seconds (para 66).
Kanakasabapathy shows a temperature and duration of annealing is in a range which overlaps the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
The motivation to do so is that the temperature and duration of annealing is suitable for the process of Lo.

For claim 10, Lo  does not show epitaxially growing first and second source/drain feature.
Kanakasabapathy shows epitaxially growing a first source/drain feature over the source region of the fin and a second source/drain feature over the drain region of the fin (para 6 and 124 in Fig. 10).
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Kanakasabapathy, with epitaxial source/drain, to the invention of Lo.


For claim 16, Lo  does not show epitaxially growing first and second source/drain feature.
Kanakasabapathy shows epitaxially growing a first source/drain feature over the source region of the fin and a second source/drain feature over the drain region of the fin (para 6 and 124 in Fig. 10).
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Kanakasabapathy, with epitaxial source/drain, to the invention of Lo.
The motivation to do so is that the combination produces the predictable result of suitable source drain region formation for the Finfet of Lo.  

For claim 18, Lo in view of Kanakasabapathy shows amorphous region extended into fin.
Lo in view of Kanakasabapathy does not specifically show wherein the amorphous region extends into the lower portion of the silicon fin.
However, the ordinary artisan would have recognized the depth of amorphous region to be a result effective variable affected by the implantation energy. Thus, it would have been obvious to the amorphous region extends into the lower portion of the silicon fin within the claimed range, since optimum or workable ranges of such variables are discoverable through routine experimentation. See MPEP 2144.05 II.B.

2. Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over Lo in view of Kanakasabapathy, as applied to claim 1 above, further in view of US 2006/0011984 A1 (“Currie”).

For claim 5, Lo in view of Kanakasabapathy shows source/drain  and dislocations in the fin (Lo claim 6).                                                            
Lo in view of Kanakasabapathy does not show wherein the etching is controlled to achieve a desired depth of the first source/drain recess and the second source/drain recess, wherein the etching removes one or more of the dislocations in the fin.
Currie shows (Fig. 8) wherein the etching is controlled to achieve a desired depth of the first source/drain recess and the second source/drain recess, wherein the etching removes one or more of the dislocations in the fin (para 66 and 74).
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Currie, with dislocation removing, to the invention of Lo in view of Kanakasabapathy.
The motivation to do so is that the combination allows achieving low resistivity in the source/drain deposits (para 74).

3. Claims 6, 11-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over Lo in view of Kanakasabapathy, as applied to claim 1 or 10 above, further in view of US 2016/0163861 A1 (“Park”).

For claim 6, Lo in view of Kanakasabapathy shows the capping layer.
Lo in view of Kanakasabapathy does not show the forming the capping layer includes performing a chemical vapor deposition process to form a silicon nitride layer.
Park shows (Fig. 12) the forming the capping layer (115) includes performing a chemical vapor deposition process to form a silicon nitride layer (para 33-34).
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Park, with CVD process, to the invention of Lo in view of Kanakasabapathy.


For claim 11, Lo in view of Kanakasabapathy shows the capping layer.
Lo in view of Kanakasabapathy does not show wherein the depositing the capping layer includes performing a chemical vapor deposition process using a silicon precursor.
Park shows (Fig. 4) wherein the depositing the capping layer (115, para 33) includes performing a chemical vapor deposition process (para 34) using a silicon precursor (silicon nitride, para 34).
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Park, with CVD process, to the invention of Lo in view of Kanakasabapathy.
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use capping layer according to the teaching of “Park”, since it has been held to be within the general skill of a worker in the art to select a known “capping layer” on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin, 125 USPQ 416 (CCPA 1960). Moreover, the court has held that a simple substitution of one known element for another to obtain predictable results is obvious. KSR Int'l v. Teleflex Inc., 127 S.Ct. 1727 (2007).

For claim 12, Lo in view of Kanakasabapathy shows the capping layer.

Park shows (Fig. 4) wherein the depositing the capping layer (115) includes performing a plasma enhanced chemical vapor deposition process (para 34) using a silicon precursor (silicon nitride, para 34).
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Park, with CVD process, to the invention of Lo in view of Kanakasabapathy.
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use capping layer according to the teaching of “Park”, since it has been held to be within the general skill of a worker in the art to select a known “capping layer” on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin, 125 USPQ 416 (CCPA 1960). Moreover, the court has held that a simple substitution of one known element for another to obtain predictable results is obvious. KSR Int'l v. Teleflex Inc., 127 S.Ct. 1727 (2007).

4. Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over Lo in view of Kanakasabapathy, as applied to claim 1 above, further in view of US 2010/0084705 A1 (“Radic”).

For claim 7, Lo in view of Kanakasabapathy shows the capping layer.
Lo in view of Kanakasabapathy does not show wherein the forming the capping layer includes performing a chemical vapor deposition process to form a silicon oxide layer.
Radic shows (Fig. 3) wherein the forming the capping layer (64) includes performing a chemical vapor deposition process to form a silicon oxide layer (para 16).

Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use capping layer according to the teaching of “Radic”, since it has been held to be within the general skill of a worker in the art to select a known “capping layer” on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin, 125 USPQ 416 (CCPA 1960). Moreover, the court has held that a simple substitution of one known element for another to obtain predictable results is obvious. KSR Int'l v. Teleflex Inc., 127 S.Ct. 1727 (2007).

5. Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over Lo in view of Kanakasabapathy, as applied to claim 8 above, further in view of US 2011/0291100 A1 (“Cheng”).

Regarding claim 9, Lo in view of Kanakasabapathy shows the temperature is about 5000C and the duration of the annealing process.
Lo in view of Kanakasabapathy does not show the duration is about 180 seconds.
However, the ordinary artisan would have recognized the annealing duration to be a result effective variable affecting the stress in the channel region (Cheng, para 38). Thus, it would have been obvious to have the annealing duration within the claimed range, since optimum or workable ranges of such variables are discoverable through routine experimentation. See MPEP 2144.05 II.B.

 6. Claims 14 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over Lo in view of Kanakasabapathy, as applied to claim 10 or claim 16 respectively, further in view of US 7465636 B1 (“Chang”).

Regarding claim 14, Lo in view of Kanakasabapathy shows etching the capping layer.
Lo in view of Kanakasabapathy does not show wherein the etching the capping layer includes exposing the capping layer to phosphoric acid.
Chang shows (Fig. 13) wherein the etching the capping layer (650) includes exposing the capping layer to phosphoric acid (col 7, ln 5-12).
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Chang, with phosphoric acid, to the invention of Lo in view of Kanakasabapathy.
The motivation to do so is that the combination is for applying a known technique to a known method ready for improvement to yield predictable results (MPEP 2143).

Regarding claim 19, the prior art as noted in the above rejection of claim 14, discloses the entire claimed invention.

7. Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over Lo in view of Kanakasabapathy, as applied to claim 10, further in view of US 2010/0155835 A1 (“Selisker”).

Regarding claim 15, Lo in view of Kanakasabapathy shows etching the capping layer.
Lo in view of Kanakasabapathy does not show the etching the capping layer includes exposing the capping layer to hydrofluoric acid.
Seleisker shows (Fig. 14) the etching the capping layer (152) includes exposing the capping layer to hydrofluoric acid (para 80 last part).

The motivation to do so is that the combination is for applying a known technique to a known method ready for improvement to yield predictable results (MPEP 2143).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


1. Claim(s) 1-2, 10, 16 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Kanakasabapathy.

Regarding claim 1, Kanakasabapathy shows (Fig. 1-10,13-17) a method comprising: 
receiving a fin-like field effect (FinFET) precursor (12), wherein the FinFET precursor includes a fin (22, 22’) extending from a substrate (14), an isolation feature (16) disposed over the substrate and along a lower portion of the fin, and a gate structure (24, Fig. 4, para 47) disposed over a channel region of the fin, wherein the gate structure is disposed 
forming a capping layer (32) over the FinFET precursor, wherein the capping layer covers the gate structure (Fig. 13), the isolation feature, the upper portion of the source region of the fin, and the upper portion of the drain region of the fin (Fig. 13); 
performing an implantation process (112, Fig. 10) that injects dopants through the capping layer and into the source region of the fin and the drain region of the fin, thereby producing an amorphous region (para 60) within the source region of the fin and the drain region of the fin; 
before removing the capping layer, performing an annealing process (116 step of Fig. 10) to recrystallize the amorphous region within the source region of the fin and the drain region of the fin (para 66); and
after removing the capping layer (para 64), epitaxially growing a first source/drain feature over the source region of the fin and a second source/drain feature over the drain region of the fin (step 124, para 72).

Regarding claim 2, Kanakasabapathy shows (Fig. 1-10,13-17) further comprising: 
etching the upper portion of the source region of the fin and the upper portion of the drain region of the fin to form a first source/drain recess in the source region of the fin and a second source/drain recess in the drain region of the fin (para 74); and 
after the etching, epitaxially growing the first source/drain feature in the first source/drain recess and the second source/drain feature in the second source/drain recess (para 74, step 124 in Fig. 10).

Regarding claim 10, Kanakasabapathy shows (Fig. 1-10,13-17) a method comprising: 

depositing a capping layer (32) over the FinFET precursor, wherein the capping layer covers the gate structure, the isolation feature, the upper portion of the source region of the fin, and the upper portion of the drain region of the fin; 
performing an implantation process (112) that injects germanium dopants (Ge, para 59) through the capping layer and into the source region of the fin and the drain region of the fin, thereby producing an amorphous region (para 60) within the source region of the fin and the drain region of the fin; 
before etching the capping layer, performing an annealing process (116, Fig. 10) to recrystallize the amorphous region within the source region of the fin and the drain region of the fin (para 66); and
after etching the capping layer, epitaxially growing a first source/drain feature over the source region of the fin and a second source/drain feature over the drain region of the fin (step 124, para 72).

Regarding claim 16, Kanakasabapathy shows (Fig. 1-10,13-17) a method comprising: 
receiving a fin-like field effect (FinFET) precursor (12), wherein the FinFET precursor includes a silicon fin (22, 22’) extending from a substrate (14), an isolation feature disposed over the substrate and along a lower portion of the silicon fin, and a gate structure (24) disposed over a channel region of the silicon fin, wherein the gate structure is disposed between an upper portion of a source region of the silicon fin and an upper portion of a drain region of the silicon fin; 

performing an implantation process (112) that injects dopants through the silicon nitride capping layer and into the source region of the silicon fin and the drain region of the silicon fin, thereby producing an amorphous region (para 60) within the source region of the silicon fin and the drain region of the silicon fin; 
before removing the silicon nitride capping layer, performing an annealing process (116, Fig. 10) to recrystallize the amorphous region within the source region of the silicon fin and the drain region of the silicon fin (para 66); and 
after removing the silicon nitride capping layer, epitaxially growing a first source/drain feature over the source region of the silicon fin and a second source/drain feature over the drain region of the silicon fin (step 124, para 72).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

1. Claim 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kanakasabapathy in view of Park.

Regarding claim 6, Kanakasabapathy shows the capping layer (32).
Kanakasabapathy does not show wherein the forming the capping layer includes performing a chemical vapor deposition process to form a silicon nitride layer.
Park shows (Fig. 12) the forming the capping layer (115) includes performing a chemical vapor deposition process to form a silicon nitride layer (para 33-34).
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Park, with CVD process, to the invention of Kanakasabapathy.
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use capping layer according to the teaching of “Park”, since it has been held to be within the general skill of a worker in the art to select a known “capping layer” on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin, 125 USPQ 416 (CCPA 1960). Moreover, the court has held that a .

2. Claim 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kanakasabapathy in view of Radic.

Regarding claim 6, Kanakasabapathy shows the capping layer (32).
Kanakasabapathy does not show wherein the forming the capping layer includes performing a chemical vapor deposition process to form a silicon oxide layer.
Radic shows (Fig. 3) wherein the forming the capping layer (64) includes performing a chemical vapor deposition process to form a silicon oxide layer (para 16).
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Radic, with CVD process, to the invention of Kanakasabapathy.
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use capping layer according to the teaching of “Radic”, since it has been held to be within the general skill of a worker in the art to select a known “capping layer” on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin, 125 USPQ 416 (CCPA 1960). Moreover, the court has held that a simple substitution of one known element for another to obtain predictable results is obvious. KSR Int'l v. Teleflex Inc., 127 S.Ct. 1727 (2007).

3. Claims 8, 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kanakasabapathy as applied to claim 1 or claim 16 respectivcely.

claim 8, Kanakasabapathy shows a temperature of the annealing process is about 500°C to about 10000C; and 
a duration of the annealing process is about 5 seconds to about 120 seconds (para 66).
Kanakasabapathy shows a temperature and duration of annealing is in a range which overlaps the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
The motivation to do so is that the temperature and duration of annealing is suitable for the process of Kanakasabapathy.

For claim 18, Kanakasabapathy shows amorphous region extended into fin.
Kanakasabapathy does not specifically show wherein the amorphous region extends into the lower portion of the silicon fin.
However, the ordinary artisan would have recognized the depth of amorphous region to be a result effective variable affected by the implantation energy. Thus, it would have been obvious to the amorphous region extends into the lower portion of the silicon fin within the claimed range, since optimum or workable ranges of such variables are discoverable through routine experimentation. See MPEP 2144.05 II.B.

4. Claim 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kanakasabapathy as applied to claim 8 above, in view of Cheng.

Regarding claim 9, Kanakasabapathy shows the temperature is about 5000C and the duration of the annealing process.
Kanakasabapathy does not show the duration is about 180 seconds.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIUL HAIDER whose telephone number is (571)272-1554. The examiner can normally be reached M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303) 297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WASIUL HAIDER/          Examiner, Art Unit 2819